CLD-273                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-1514
                                      ___________

                                   TOM FRANKLIN,
                                               Appellant
                                         v.

                               GMAC MORTGAGE
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2:13-cv-00171)
                    District Judge: Honorable William H. Yohn, Jr.
                     ____________________________________

             Submitted for Possible Dismissal for Lack of Jurisdiction and
     Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 6, 2013
            Before: RENDELL, JORDAN and SHWARTZ, Circuit Judges

                             (Opinion filed: June 21, 2013)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Tom Franklin appeals pro se from the District Court‟s order dismissing his petition

for declaratory judgment. Because the appeal presents no substantial question, we will

summarily affirm the District Court‟s order.




                                               1
                                                 I.

       In January 2013, Appellant Tom Franklin filed a pro se petition for declaratory

judgment in the U.S. District Court for the Western District of Pennsylvania against

GMAC Mortgage, which was subsequently transferred by order of that court to the

Eastern District of Pennsylvania. In Franklin‟s petition, he disputed a debt owed to

GMAC on Franklin‟s Fort Worth, Texas property, and asserted that GMAC is not

permitted to foreclose on the property due to the application of two Georgia statutes, Ga.

Code Ann. § 23-2-114 and § 51-1-8. Franklin also asserted that GMAC violated the

federal Fair Debt Collections Practices Act (“FDCPA”), 15 U.S.C. § 1692g(b), by its

failure to validate the underlying debt. Franklin sought a stay of the foreclosure

proceedings and $10,000,000 in damages.

       On February 6, 2013, the District Court entered an order dismissing Franklin‟s

petition with leave to amend pursuant to 28 U.S.C. § 1915(e)(2)(B). In its memorandum,

the District Court noted that Franklin provided no factual support to establish that GMAC

violated any law, nor did Franklin provide any basis to conclude that Georgia law applied

to the mortgage on his property. The District Court further noted that neither injunctive

relief nor declaratory relief is available to private litigants under the FDCPA. The

District Court‟s order provided Franklin thirty days to amend his complaint. Instead,

Franklin timely appealed to this Court and submitted a brief in support of his appeal.




                                             2
                                                    II.

       As Franklin has chosen not to amend his petition per the District Court‟s order,

and instead has sought to appeal its dismissal, we have appellate jurisdiction pursuant to

28 U.S.C. § 1291, and exercise plenary review over the District Court‟s dismissal of the

complaint under section 1915(e)(2)(B). See Batoff v. State Farm Ins. Co., 977 F.2d 848,

851 n.5 (3d Cir. 1992); Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). Pleadings

and other submissions by pro se litigants are subject to liberal construction, and we are

required to accept the truth of Franklin‟s well-pleaded factual allegations while drawing

reasonable inferences in his favor. See Higgs v. Att‟y Gen., 655 F.3d 333, 339 (3d Cir.

2011); Capogrosso v. Sup. Ct. of N.J., 588 F.3d 180, 184 (3d Cir. 2009) (per curiam).

However, a pro se complaint must still “contain sufficient factual matter, accepted as

true, to „state a claim to relief that is plausible on its face.”‟ Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). We

may summarily affirm a judgment of the District Court on any basis supported by the

record if the appeal does not raise a substantial question. See I.O.P. 10.6; see also

Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       The District Court correctly dismissed Franklin‟s petition due to Franklin‟s failure

to state a claim. As noted by the District Court, Franklin‟s conclusory assertions that

GMAC‟s foreclosure violated Georgia law, without providing any factual support to

justify the imposition of Georgia law, is insufficient to state a claim. See Santiago v.

Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010). Additionally, as noted by the

District Court, Franklin is not entitled to injunctive relief under the FDCPA, see Weiss v.

                                                3
Regal Collections, 385 F.3d 337, 341 (3d Cir. 2004), and has also failed to establish or

provide any factual support for his conclusory allegation that GMAC is a “debt collector”

within the meaning of the FDCPA. See 15 U.S.C. § 1692a(6).

       As Franklin‟s petition does not contain sufficient factual matter to state a claim,

the District Court correctly dismissed his petition.1 Accordingly, this appeal presents us

with no substantial question, and we will summarily affirm the District Court‟s order.

See 3rd Cir. LAR 27.4 and I.O.P. 10.6.




1
  Franklin‟s brief in support of his appeal does not address any of the District Court‟s
concerns, but rather asserts that the District Court was biased and that his petition should
not have been dismissed unless it was clear that the facts asserted, assumed to be true,
failed to support a claim for relief. As there is no evidence of bias on the part of the
District Court, and as this Court finds that Franklin‟s petition has not met the standard set
forth by Iqbal, his petition was properly dismissed.
                                              4